Mrs. Carrier Kelly died and E.C. Kelly, who was her heir at law, was appointed administrator of her estate.
The respondent, Mrs. Aileen Voight Hand, presented an account against her estate. This indebtedness was denied and payment refused. Mrs. Hand then brought suit in the probate Court on her account, alleging that there is a deficiency in the personal assets to pay the debts and asks for a sale of real estate in aid of assets.
The administrator answered reserving a plea to the jurisdiction and denied the debt and set up that the plaintiff is indebted to the estate. The administrator then demurred to the jurisdiction of the probate Court.
The demurrer is:
"1. That this is an action by the plaintiff against the defendant, as administrator of the estate of Carrie Kelly, to recover judgment for an alleged debt upon an alleged contract.
2. That this defendant does not admit the debt or that contract, but, on the contrary, denies the same and this Court has no jurisdiction to try such action."
The probate Court overruled the demurrer and the Court of Common Pleas, on appeal, affirmed the probate Court. *Page 159 
From the judgment of the Court of Common Pleas this appeal is taken.
I think the trouble here is a misapprehension of the case of Hughes v. Kirkpatrick, 37 S.C. 161, 15 S.E. 912. This case, unquestionably, holds that a creditor of a decedent estate can bring suit in the probate Court on a simple money demand against an estate in process of settlement in that Court.
It also holds that a claimant, having a simple money demand, has a right to a jury trial if the claim is denied. It also holds that the right to a jury trial may be waived.
The claimant has a choice of Courts, i. e., the Common Pleas, where provision is made for jury trials, and the probate Court, where there can be no jury trial.
When a party deliberately chooses the Court where he can not secure a jury trial, he waives the jury trial and cannot afterwards demand it as a matter of right, and can only ask it in the Common Pleas on appeal as a matter of favor.
If the right to a jury trial exists, and the defendant demands it, and does not waive this right, it must be accordedhim. Inasmuch as there is no jury in the probate Court, he cannot get it there, but he has the right of appeal to the Court of Common Pleas, if the decision be adverse to him.
In the Court of Common Pleas a jury is provided and must be accorded, not as a favor, but as a matter of right,unless he has waived it. Appellant was forced to that Court for his letters of administration. The defendant, if successful, needs no other remedy, but if unsuccessful, may appeal and give notice of issues to be submitted to a jury. The case is then tried de novo in the Court of Common Pleas before a jury, and every right not waived is preserved.
The claim of the respondent, "that the determination of the amount due on this account is merely collateral, and that inasmuch as the object is to secure a sale of land in aid of personal assets, and the probate Court has power to sell land *Page 160 
in aid of assets, the probate Court has jurisdiction," is untenable in this case.
Before a probate Court can order a sale of land in aid of assets, it must appear that there are not enough assets to pay the debts and a sale of land is necessary. In this case it is claimed that there are enough assets to pay the debts, but that this claim is not a debt.
Neither is the claim of the appellant tenable, "that inasmuch as the establishment of this debt is necessary to produce a deficiency of assets and this claim is denied, therefore, the probate Court has no jurisdiction to hear this case."
It is true that the existence of a deficiency of assets is a fact which the probate Court must find before it has jurisdiction to order a sale of land in aid of assets, but a Court has jurisdiction to find a fact upon which its jurisdiction depends. The allegation of a jurisdictional fact, in Courts of limited jurisdiction, is sufficient to give jurisdiction to hear the cause. The proof of the jurisdictional fact is necessary to sustain any judgment other than a judgment of dismissal of the cause.
This case comes up on a demurrer and the facts pleaded, for the purposes of this motion, are taken as true. On the trial of the cause the plaintiff must prove his allegations of deficiency of assets, and if he fails, that ends the jurisdiction to sell the land.
On the face of this complaint, the main object of the action is to secure a judgment on a money demand and the sale of the land in collateral. I think the probate Court has jurisdiction to try the main question and all the rights of the appellant are preserved. This appears on the face of the complaint, and I think the demurrer was properly overruled and the appeal should be dismissed.
It seems to me that if the contest of a claim, in whole or in part, destroyed the jurisdiction of the probate Court, then the probate Court would be practically useless. Its jurisdiction in matters testamentary could be destroyed by any *Page 161 
one interested in the estate, whereas, the Constitution, art. V, sec. 19, gives to the probate Court jurisdiction "in all matters testamentary," and its constitutional jurisdiction cannot be destroyed.